

116 HCON 30 IH: Recognizing the significance of equal pay and the disparity between wages paid to men and women.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 30IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Ms. Frankel (for herself, Ms. DeLauro, Mrs. Lawrence, Ms. Speier, Ms. Ocasio-Cortez, Mr. Beyer, Mr. Nadler, Ms. Jayapal, Mr. Butterfield, Mr. Moulton, Mr. Grijalva, Mr. Hastings, Ms. Schrier, Mrs. Dingell, Ms. Kaptur, Mrs. Beatty, Ms. Moore, Mr. Takano, Ms. Wasserman Schultz, Mrs. Bustos, Mr. Horsford, Mr. Sean Patrick Maloney of New York, Mr. Lipinski, Mr. Sablan, Mr. Schiff, Mr. Kilmer, Mr. Morelle, Mr. Smith of Washington, Ms. Sánchez, Mr. Van Drew, Ms. Schakowsky, Mr. Rush, Ms. Castor of Florida, Mr. Quigley, Ms. Velázquez, Mr. McGovern, Mr. DeSaulnier, Ms. Norton, Mr. Cárdenas, Mrs. Napolitano, Mr. Khanna, Mr. Cohen, Ms. Jackson Lee, Mrs. Lee of Nevada, Mr. Pallone, Mr. DeFazio, Mr. Swalwell of California, Mr. Cox of California, Mr. Brendan F. Boyle of Pennsylvania, Mr. Espaillat, Ms. Fudge, Ms. Clarke of New York, Ms. Hill of California, Ms. DeGette, Mr. David Scott of Georgia, Mr. Meeks, Ms. Garcia of Texas, Mrs. Craig, Mr. Welch, Mr. Yarmuth, Mr. Langevin, Mrs. Carolyn B. Maloney of New York, Ms. Pressley, Ms. Omar, Ms. Wilson of Florida, Mr. Raskin, Mr. Neguse, Mr. Lawson of Florida, Ms. DelBene, Ms. Sewell of Alabama, Ms. Pingree, Mr. San Nicolas, Ms. Roybal-Allard, Mr. Johnson of Georgia, Ms. Bonamici, Ms. Mucarsel-Powell, Ms. Kuster of New Hampshire, Mr. McNerney, Ms. Slotkin, Mr. Heck, Mrs. Watson Coleman, Ms. Wexton, Ms. Gabbard, Mr. Cicilline, Mr. McEachin, Mrs. McBath, Mr. Cooper, Ms. Haaland, Mrs. Lowey, Ms. Titus, Ms. Dean, Mr. Michael F. Doyle of Pennsylvania, Mr. Pappas, Ms. Shalala, Mr. Soto, Mr. Cummings, Ms. McCollum, Mr. Evans, Mr. Brown of Maryland, Mr. Carbajal, Ms. Bass, Ms. Adams, Ms. Escobar, Mr. Lynch, and Mr. Case) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONRecognizing the significance of equal pay and the disparity between wages paid to men and women.
	
 Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in compensation for equal work on the basis of sex;
 Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;
 Whereas over 5 decades after the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note), Census Bureau data show that women working full-time, year-round are paid 80 cents for every dollar paid to men, while Asian-American women working full-time, year-round are paid 85 cents, White, non-Hispanic women working full-time, year-round are paid 77 cents, African-American women working full-time, year-round are paid 61 cents, Native Hawaiian and Pacific Islander women working full-time, year-round are paid 59 cents, American Indian and Alaska Native women working full-time, year-round are paid 58 cents, and Hispanic women working full-time, year-round are paid 53 cents compared to White, non-Hispanic men;
 Whereas April 2, 2019, is Equal Pay Day, marking the day that symbolizes how long into 2019 women must work to make what men were paid in 2018;
 Whereas March 5, 2019, is Asian American and Pacific Islander Women’s Equal Pay Day; April 19, 2019, is White Women’s Equal Pay Day; August 22, 2019, is Black Women’s Equal Pay Day; September 23, 2019, is Native Women’s Equal Pay Day; and November 20, 2019, is Latinas’ Equal Pay Day;
 Whereas if current trends continue, on average women collectively will have to wait 40 years for equal pay, African-American women will have to wait 100 years, and Hispanic women will have to wait 205 years;
 Whereas the disparity in median annual earnings for women and men working full-time year-round is $10,169, which can add up to more than $400,000 over a career, and an estimated more than $1,000,000 in lost income for millennial women;
 Whereas women’s median earnings are less than men’s at every level of academic achievement, with women with less than a high school diploma earning 77 percent of men’s earnings, and women with an advanced degree earning 74 percent of men’s earnings at the same level of education;
 Whereas women are often paid less than men with lower levels of education, with women with associate’s degrees paid less than men with a high school diploma, and women with master’s degrees paid less than men with bachelor’s degrees;
 Whereas, in the United States, mothers are breadwinners in half of families with children under 18, and mothers working full-time are paid 71 percent as much as fathers;
 Whereas median pay for women with disabilities was 72 percent that of men with disabilities; Whereas the gender wage gap collectively costs women employed full-time in the United States more than $900,000,000,000 in annual lost wages, so that families have less money to spend on goods and services that help drive economic growth;
 Whereas if the annual gender wage gap were eliminated, on average, a working woman in the United States would have enough money for approximately 13 more months of child care, 10 additional months of rent, 7 additional months of mortgage and utilities payments, the full cost of tuition and fees for a 2-year college, 7 additional months of premiums for employer-based health insurance, up to 8.4 additional years of birth control, more than 70 weeks of food, or enough money to pay off student loan debt in just under 3 years;
 Whereas women hold two-thirds of the Nation’s $1,400,000,000,000 outstanding student loan debt, totaling over $890,000,000,000, and are less likely to be able to pay off their student loan debt promptly due to wage disparities;
 Whereas the wage gap impacts women’s ability to save for retirement and women’s total Social Security and pension benefits, and older women are more likely than men to live in poverty;
 Whereas sex discrimination in education, hiring, and promotion has played a role in maintaining a workforce segregated by sex;
 Whereas sex-based wage differentials— (1)depress employee wages and living standards necessary for health and wellbeing;
 (2)reduce family incomes and contribute to the higher poverty rates among women and their families; and
 (3)prevent the effective and maximum utilization of available labor resources; Whereas a wage gap exists in nearly every occupational field, but opening traditionally male jobs to women and reducing occupational segregation by sex increases earnings for women;
 Whereas nearly two-thirds of workers paid the minimum wage or less are women and the concentration of women in low-wage jobs is a significant contributor to the wage gap;
 Whereas the gender wage gap between union women and men is about half the size of the wage gap between nonunion women and men, and women union members typically earn $224 more per week than women who are not represented by unions;
 Whereas as much as 38 percent of the wage gap is unexplained by observable factors such as variation in educational attainment, industry, and occupation, and may reflect discrimination;
 Whereas two-thirds of private sector workers report that employers either prohibit or discourage them from discussing their pay, which can keep the existence of pay discrimination hidden and prevent remedying that discrimination;
 Whereas the lack of family friendly policies, such as access to affordable, quality child care, paid family and medical leave, paid sick days, and fair and predictable work schedules, forces many caregivers to choose between providing for their families financially and ensuring their loved ones receive quality care, and contributes to the wage gap;
 Whereas 60 to 70 percent of women have been on the receiving end of sexual harassment during their careers, and an estimated 87 to 94 percent of those who experience sexual harassment never file a formal complaint;
 Whereas workplace harassment forces many women to leave their occupation or industry, or pass up opportunities for advancement, and this contributes to the gender wage gap;
 Whereas equal pay strengthens the economic security of families and enhances retirement savings; Whereas when women are paid fairly, families are stronger, businesses prosper, and American values and the economy are strengthened;
 Whereas if women in the United States received equal pay comparable with men, poverty for working women would be reduced by half and the economy would add $512,000,000,000 annually, based on a 2017 analysis; and
 Whereas numerous national organizations have designated Tuesday, April 2, 2019, as Equal Pay Day to represent the additional time that women must work to compensate for the average 20-percent lower wages paid to women last year: Now, therefore, be it
	
 That Congress— (1)recognizes the disparity between wages paid to women and men, and its impact on women, families, and the Nation; and
 (2)reaffirms its commitment to supporting equal pay for equal work and to narrowing the gender wage gap.
			